Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent
limitations require only those steps that must be performed and does not include steps
that are not required to be performed because the condition(s) precedent are not met.
For example, assume a method claim requires step A if a first condition happens and step
B if a second condition happens. If the claimed invention may be practiced without either
the first or second condition happening, then neither step A or B is required by the
broadest reasonable interpretation of the claim. If the claimed invention requires the first
condition to occur, then the broadest reasonable interpretation of the claim requires step
A. If the claimed invention requires both the first and second conditions to occur, then the
broadest reasonable interpretation of the claim requires both steps A and B (MPEP
2111.04).

Claims 1-8 recite method claims, where conditional limitations “when each of the power requesting devices having a priority higher than the priority of current requesting device operates in a powered mode” or “when all power requesting devices that operate in the powered mode enter a stable operation status” , “when both criteria are satisfied” and other conditional limitations are recited. Many of the conditional limitations are mutually exclusive conditions.  These conditions that are not required conditions to occur will be explained during claim descriptions. Therefore, the BRI of the method does not require the corresponding steps to occur when the conditions are not required to occur. The claims 9-17 are system claims and BRI includes the configuration of the conditional limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 15-17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sethi (US Patent Application Publication 20150127957)

For claim 1, Sethi teaches the following limitations: a power supply method having power management mechanism used in a power supply system (Fig 3 – Fig 5), wherein the power supply method comprises: retrieving power request information of each of a plurality of power requesting devices coupled to a power supplying equipment (304 and 310 shows the power requests from PDs;  [0017] mentions that PDs provide power requests; power requests from the PDs are added to determine whether power is sufficient in 310)  to generate a to-be-powered device list ([0036] mentions that a set of connected PDs has each individual PD load budget and PD priority; thus the set of connected PDs are the to be powered device list) and a requested power ([0036] mention that each PD has corresponding load budget; thus the PDs provide requested power); selecting one of the power requesting devices operated in a power-requesting mode as a current requesting device ([0023] PD recently connected to port; this is the current requesting device in power requesting mode); determining whether the current requesting device simultaneously satisfies a power stable criteria and a power sufficient criteria (Fig 5 power stable and Fig 3 power sufficient), wherein the current requesting device is determined to satisfy the power stable criteria when each of the power requesting devices having a priority higher than the priority of the current requesting device operates in a powered mode or when all the power requesting devices that operate in the powered mode enter a stable operation status (512 mention about thermal stability and [0036] [0014]  mention that load shedding starts with low priority PD; 310 in Fig 3 shows power source sufficient; [0022] mention power allocation to PDs; therefore when there is available pass through power budget for the connected PDs, all connected PDs are provided with power in a stable operation status as shown in 310- power source sufficient-308 loop), and the current requesting device is determined to satisfy the power sufficient criteria when a stable system remained power of the power supply system is not smaller than an individual requested power of the current requesting device (power source sufficient in 310 of Fig 3; this is based on power request in 310; power request is based on power negotiation protocol [0017] that provides PD load budget [0036]); operating the current requesting device in the powered mode when both of the criteria are satisfied such that the power supplying equipment supplies power to the current requesting device (306 in Fig 3; when the connected PDs are in power budget and more remaining power is available to PD, the PD is allocated with power); and removing the current requesting device from the to-be-powered device list and updating the requested power (Fig 5; anytime system can be unstable and load need to be shed; step 508 provide load shedding; the PD being lower priority than others shed first; [0014][0036]; power budget is updated [0049]- that also update the requested power because the individual load budgets [0036] must be less than power budget).

For claim 6, [0049] mentions about setting priority parameter. 

For claim 7, [0036] mentions that low priority PD is shed first. Thus, according to priority requesting device is set. 

For claim 8, [0002] and [0013] mention about PoE technology. 

For claim 9, Sethi teaches the following limitations: A power supply system (Fig 1 – Fig 6) having power management mechanism (Fig 3 – Fig 5), comprising: a power supplying equipment (102 and 106 in Fig 1); a memory configured to store computer executable commands; and a processing circuit electrically coupled to the power supplying equipment and the memory and configured to retrieve the computer executable commands from the memory (Fig 6; [0053]-[0057]) to execute a power supply method (Fig 3 – Fig 5), wherein the power supply method comprises: retrieving power request information of each of a plurality of power requesting devices coupled to a power supplying equipment (304 and 310 shows the power requests from PDs;  [0017] mentions that PDs provide power requests; power requests from the PDs are added to determine whether power is sufficient in 310)  to generate a to-be-powered device list ([0036] mentions that a set of connected PDs has each individual PD load budget and PD priority; thus the set of connected PDs are the to be powered device list) and a requested power ([0036] mention that each PD has corresponding load budget; thus the PDs provide requested power); selecting one of the power requesting devices operated in a power-requesting mode as a current requesting device ([0023] PD recently connected to port; this is the current requesting device in power requesting mode); determining whether the current requesting device simultaneously satisfies a power stable criteria and a power sufficient criteria (Fig 5 power stable and Fig 3 power sufficient), wherein the current requesting device is determined to satisfy the power stable criteria when each of the power requesting devices having a priority higher than the priority of the current requesting device operates in a powered mode or when all the power requesting devices that operate in the powered mode enter a stable operation status (512 mention about thermal stability and [0036] [0014]  mention that load shedding starts with low priority PD; 310 in Fig 3 shows power source sufficient; [0022] mention power allocation to PDs; therefore when there is available pass through power budget for the connected PDs, all connected PDs are provided with power in a stable operation status as shown in 310- power source sufficient-308 loop), and the current requesting device is determined to satisfy the power sufficient criteria when a stable system remained power of the power supply system is not smaller than an individual requested power of the current requesting device (power source sufficient in 310 of Fig 3; this is based on power request in 310; power request is based on power negotiation protocol [0017] that provides PD load budget [0036]); operating the current requesting device in the powered mode when both of the criteria are satisfied such that the power supplying equipment supplies power to the current requesting device (306 in Fig 3; when the connected PDs are in power budget and more remaining power is available to PD, the PD is allocated with power); and removing the current requesting device from the to-be-powered device list and updating the requested power (Fig 5; anytime system can be unstable and load need to be shed; step 508 provide load shedding; the PD being lower priority than others shed first; [0014][0036]; power budget is updated [0049]- that also update the requested power because the individual load budgets [0036] must be less than power budget).

For claim 10, Fig 1 and Fig 2 shows PSU and Fig 6 shows computational node for Fig 1-Fig 2 ([0053]). 

For claim 15, [0049] mentions about setting priority parameter. 

For claim 16, [0036] mentions that low priority PD is shed first. Thus, according to priority requesting device is set. 

For claim 17, [0002] and [0013] mention about PoE technology. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US Patent Application Publication 20150127957)

For claim 2, Sethi teaches total power consumption in [0025] and difference in (2) and “power sufficient” in Fig 3, which calculates the power budget sufficiency for the PD’s power request. Sethi does not explicitly mention static assigned power and dynamic assigned power. However Sethi can dynamically assign power in 320 of Fig 3 to PDs during load shedding scenarios. Thus,  the power allocation when all PDs are provided with are static assigned power, When PDs cross thresholds the PDs are in dynamic mode and in unstable status with static power assigned in Fig 3 step 320. Sethi provides excess power to PDs ([0039]. Thus when system has excess power for PDs in a stable condition, the power can be dynamically managed to provide the excess power in high priority PDs. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide dynamic power management mode to the high priority PDs when the system is stable, since this ensures high priority operation to be continued. 

For claim 3, Fig 4 408 checks the period for reset. After that the operation is stable. The rest is conditional limitations and not part of BRI. 

For claim 4, Sethi teaches priority enablement 212 in Fig 2, not powering a device when power is not stable or insufficient (318 in Fig 3); the load shedding removes the PD when power is unstable (Fig 5). However, Sethi does not mention that priority operation is not enabled. Sethis system provides all high priority initially ([0036]). Providing priority enablement can be optional. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide optional enablement of priority since the disablement of priority can provide a simpler system. 

For claim 5, Sethi teaches that the PSE provided power is within a range ([0030] and [0035]). Sethi further teaches load shedding of the selected device based on load budget and priority value ([0036]). Thus Sethi calculates the load budget shedded starting from the lowest priority devices. Later, Sethi connects the device [0052] associated with high priority (2) in [0023]). Sethi does not explicitly mention that the plurality of device combinations are selected.  It appears that Sethi starts with lower priority and load budget device for removal of power during load shedding instead of device combinations as explained in [0036]. Selecting device combination for power management scenario is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to calculate power consumption in a device combinations levels since that provides a  faster operation of device selections removal process. When device selection is in individual level, the operation is often slower. 

For claim 11, Sethi teaches total power consumption in [0025] and difference in (2) and “power sufficient” in Fig 3, which calculates the power budget sufficiency for the PD’s power request. Sethi does not explicitly mention static assigned power and dynamic assigned power. However Sethi can dynamically assign power in 320 of Fig 3 to PDs during load shedding scenarios. Thus,  the power allocation when all PDs are provided with are static assigned power, When PDs cross thresholds the PDs are in dynamic mode and in unstable status with static power assigned in Fig 3 step 320. Sethi provides excess power to PDs ([0039]. Thus when system has excess power for PDs in a stable condition, the power can be dynamically managed to provide the excess power in high priority PDs. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide dynamic power management mode to the high priority PDs when the system is stable, since this ensures high priority operation to be continued. 

For claim 13, Sethi teaches priority enablement 212 in Fig 2, not powering a device when power is not stable or insufficient (318 in Fig 3); the load shedding removes the PD when power is unstable (Fig 5). However, Sethi does not mention that priority operation is not enabled. Sethis system provides all high priority initially ([0036]). Providing priority enablement can be optional. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide optional enablement of priority since the disablement of priority can provide a simpler system. 

For claim 14, Sethi teaches that the PSE provided power is within a range ([0030] and [0035]). Sethi further teaches load shedding of the selected device based on load budget and priority value ([0036]). Thus Sethi calculates the load budget shedded starting from the lowest priority devices. Later, Sethi connects the device [0052] associated with high priority (2) in [0023]). Sethi does not explicitly mention that the plurality of device combinations are selected.  It appears that Sethi starts with lower priority and load budget device for removal of power during load shedding instead of device combinations as explained in [0036]. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to calculate power consumption in a device combinations levels since that provide a  faster operation of device selections removal process. 

Allowable Subject Matter
Claim 12 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
PTO-892 cites Yam et al that teaches priority based power allocation (Fig 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186